Spofford, J.
This case resembles in many of its features that of the same plaintiff against Ezn'u B. Full&r and George W. Williams, Sheriff, just decided.
The injunction, however, in that case was dissolved upon an exception taken to the bond, and in this, upon an answer to the merits.
But we find the order here enjoined to be even more distinctly an order of seizure and sale improperly issued by the Clerk, than that granted in the former case.
The order here is as follows : “ Having read and examined the within petition and the note annexed, and the document therein referred to, the said note having been duly acknowledged by John P. Mason, testamentary executor of Rodney G. King, deceased, it is ordered that said note for $7,000, with eight per cent, interest thereon till paid, since the 4-th day of January, 1854, be and the same is hereby ranked as a just claim against the succession of the said Rodney G. King ; and, it is further ordered that the tract of land described in the foregoing petition, together with the buildings and improvements, farming utensils and ungathered crops, be sold according to law, for cash, to satisfy said debt and the cost of this proceeding.”
(Signed)
“Julius Aroni, Clerk.”
Eor the reasons given in the case of the same plaintiff against Full&r, it was not competent for the Clerk of the District Court of Tensas to render such a judgment as this. That it is a judgment, we have the concurring opinions of the district Judge who dissolved the present injunction “ with ten per cent, damages on the amount enjoined, viz, seven thousand dollars,” and of the counsel for the defendants and appellees who, in this court, have prayed us to amend the judgment appealed from by awarding “ twenty per cent, damages on $7,000, the amount enjoined.”
It is, therefore, ordered and decreed, that the judgment of the District Court be avoided and reversed; and that the injunction sued out herein be reinstated and made perpetual; the plaintiff to recover costs in both courts.